Case: 15-10866       Date Filed: 08/25/2016       Page: 1 of 23


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-10866
                               ________________________

                          D.C. Docket No. 1:13-cv-01340-ELR

JEFF PEPPERS,

                                                          Plaintiff - Appellant,

versus

COBB COUNTY, GEORGIA,

                                                  Defendant - Appellee.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (August 25, 2016)


Before TJOFLAT, MARCUS, and ROGERS, * Circuit Judges.

MARCUS, Circuit Judge:

         Jeff Peppers, a retired criminal investigator with the Cobb Judicial Circuit

District Attorney’s Office, commenced this lawsuit in the United States District

         *
         Honorable John M. Rogers, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 15-10866     Date Filed: 08/25/2016   Page: 2 of 23


Court for the Northern District of Georgia against Cobb County, Georgia under

Title VII and the Equal Pay Act, alleging discrimination on the basis of sex after he

learned that a less-experienced female in the office was earning a substantially

higher salary for the same job. Although the District Attorney and Cobb County

are indisputably distinct legal entities, each created separately by state law, Peppers

claims that they acted as “joint employers” because the County was responsible for

approving the District Attorney’s budget and paying Peppers’s salary and benefits.

Rejecting this argument, the district court granted final summary judgment to Cobb

County.

      After thorough review and having taken oral argument, we affirm the

judgment of the district court. As we see it, the County is a legally separate and

distinct entity that did not control the fundamental aspects of the employment

relationship between the office of the District Attorney and its criminal

investigators, nor did it act as a joint employer with the District Attorney. Because

its role as paymaster is wholly insufficient to establish that Cobb County was

Peppers’s employer, he could not sue the County under the federal anti-

discrimination laws.

                                          I.

      Jeff Peppers, a male formerly employed as an investigator in the District

Attorney’s Office, sued Cobb County, Georgia in 2013 under 42 U.S.C. § 2000e-2


                                          2
                Case: 15-10866        Date Filed: 08/25/2016       Page: 3 of 23


(“Title VII”), and 29 U.S.C. §§ 206, 215 (“Equal Pay Act”). 1 In his complaint,

Peppers alleged that the County employed him as a criminal investigator in the

District Attorney’s Office for a number of years. On April 18, 2011, he claimed he

was promoted from Criminal Investigator to Assistant Chief Criminal Investigator.

Peppers said that his salary should have been increased when he was promoted, but

it was not. Peppers brought his concerns regarding his salary to the Chief Criminal

Investigator, who, he claimed, admitted that Peppers was not being paid what he

should have been, and that a female employee, Christine Nerbonne, was paid a

substantially higher salary, despite his superior qualifications, experience, and

higher rank within the department. Indeed, while Peppers was paid $55,459.54,

Nerbonne was paid $72,384.00.

       Peppers charged that the County denied him compensation to which he was

entitled, and paid him less than similarly situated female employees on account of

his gender, and thus violated Title VII of the Civil Rights Act of 1964. He also

asserted that because of his gender, the County paid him substantially less than

female employees who were employed in jobs requiring equal work, skill, effort,

and responsibility, in violation of the Equal Pay Act. Peppers sought relief in the

form of a recovery of the difference in compensation between what he received


       1
         Peppers also asserted a state law breach of contract claim, but the district court declined
to exercise supplemental jurisdiction over the claim, and dismissed it without prejudice. Peppers
does not challenge that decision on appeal.
                                                 3
              Case: 15-10866     Date Filed: 08/25/2016    Page: 4 of 23


and what higher-paid female employees received, as well as an equal amount of

liquidated damages.

      A review of this summary judgment record revealed the following

undisputed facts. Cobb County had no involvement in Peppers’s recruitment, his

hiring, the establishment of his job responsibilities, the regulation of his work

environment, or his supervision. All of these core functions were performed by the

District Attorney. Nor did the County set compensation for the District Attorney’s

employees -- those were set by the District Attorney himself. But Peppers was

actually paid by Cobb County, his compensation came from Cobb County funds,

and his employment benefits were the same as those available to Cobb County

employees. Cobb County also approved the annual operating budget of the District

Attorney’s Office, which included individual employee salaries. All of this

occurred in accordance with Georgia law, which provides:

             Personnel employed by the district attorney pursuant to
             this Code section shall serve at the pleasure of the district
             attorney and shall be compensated by the county or
             counties comprising the judicial circuit, the manner and
             amount of compensation to be paid to be fixed either by
             local Act or by the district attorney with the approval of
             the county or counties comprising the judicial circuit.

Ga. Code Ann. § 15-18-20(b). Investigators are included among the personnel

employed pursuant to that section of Georgia’s code. Ga. Code Ann. § 15-18-

20(a) (“The district attorney in each judicial circuit may employ such additional


                                           4
              Case: 15-10866     Date Filed: 08/25/2016    Page: 5 of 23


. . . investigators . . . as may be provided for by local law or as may be authorized

by the governing authority of the county or counties comprising the judicial

circuit.”).

       During discovery, Anthony Hagler, the human resources director for Cobb

County, was deposed twice -- once on his own behalf and once as a representative

for Cobb County pursuant to Fed. R. Civ. P. 30(b)(6). When asked if employees,

such as Peppers, working in the District Attorney’s Office were considered County

employees, Hagler stated several times that they were on the County payroll, and

considered County employees. In each such instance, however, Hagler made clear

that he considered County employment to be synonymous with appearing on the

County’s payroll. Hagler also said that the County reported to the Georgia

Department of Labor, Internal Revenue Service, and Equal Employment

Opportunity Commission (“EEOC”) that individuals working in the District

Attorney’s Office were County employees. Moreover, the District Attorney’s

employees were covered by the County’s worker compensation plan, and

unemployment compensation policy. The employees’ salaries were paid out of

Cobb County’s general funds.

       Hagler’s testimony was clear throughout that, as far as he and the County

were concerned, the County’s involvement with the District Attorney’s employees

was limited to providing the budget and benefits. The County played no role in


                                           5
              Case: 15-10866     Date Filed: 08/25/2016    Page: 6 of 23


hiring, supervising, firing, establishing pay, or setting the duties and

responsibilities of the prosecutor’s employees. As Hagler explained in a separately

filed declaration after his deposition, the County’s limited involvement with the

District Attorney’s criminal investigators included cutting their paychecks,

ensuring that criminal investigators received proper benefits under the County’s

employee benefits and retirement program, and distributing annual pay raises when

requested and approved by the District Attorney and authorized by the County.

Notably, Cobb County played no role in Peppers’s recruitment or hiring, creating

his job title, establishing his job responsibilities and pay, regulating his work

environment, or supervising him.

      Indeed, the District Attorney’s Office was a legal entity separate from the

County. See Ga. Const. art. VI, § 8, ¶ I(a) (“There shall be a district attorney for

each judicial circuit, who shall be elected circuit-wide for a term of four years.”);

Ga. Const. art. IX, § 9, ¶ I (“Each county shall be a body corporate and politic with

such governing authority and with such powers and limitations as are provided in

this Constitution and as provided by law.”). The County was responsible only for

approving the District Attorney’s annual budget.

      Former District Attorney Patrick Head confirmed in a deposition the nature

of the criminal investigators’ relationship to the District Attorney. According to

Head, he had total control over employee hiring, firing, and compensation, within


                                           6
              Case: 15-10866     Date Filed: 08/25/2016   Page: 7 of 23


the overall budgetary boundaries set by the County, although he believed that he

needed County approval to create new positions or give someone a raise.

Moreover, as he explained the system, he had the authority to set salaries -- with

approval of the County -- but disagreed with any suggestion that the County had

the authority to set salaries by itself. Rather, the County’s power extended no

further than approving or disapproving the salaries that he set as the District

Attorney. As for Investigator Christine Nerbonne in particular, he recalled

contacting the County Manager’s office to get approval for her to be hired because

he wanted this hiring to be recognized as a lateral transfer. This would enable

Nerbonne to receive the same compensation she had been receiving in another

position as a Cobb County employee. The current District Attorney, Vic Reynolds,

reiterated Head’s understanding of the plenary authority of the District Attorney

over the hiring, supervising, and firing of the Office’s personnel.

      On this record, both parties moved for summary judgment. A magistrate

judge, to whom the case was referred, issued a Report and Recommendation that

the County’s motion for summary judgment should be granted, and Peppers’s

partial motion denied because no reasonable jury could find that the County was

Peppers’s “employer” for purposes of either Title VII or the Equal Pay Act.

Peppers unsuccessfully filed objections with the district court. Most importantly,

the district court concluded that Hagler’s testimony that Peppers was an employee


                                          7
              Case: 15-10866     Date Filed: 08/25/2016   Page: 8 of 23


on the County payroll could not be taken as an admission by the County that it was

Peppers’s employer for the purposes of Title VII or the Equal Pay Act. The district

court adopted the Report and Recommendation as its own, granted the County’s

summary judgment, and denied Peppers’s cross-motion for summary judgment.

      This timely appeal followed.

                                          II.

                                          A.

      We review de novo a district court’s order granting summary judgment,

taking all of the facts in the record and drawing all reasonable inferences in the

light most favorable to the non-moving party. Rioux v. City of Atlanta, 520 F.3d

1269, 1274 (11th Cir. 2008); Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th

Cir. 2007). Summary judgment is proper where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “A factual dispute is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” United States v.

Four Parcels of Real Prop. in Greene & Tuscaloosa Counties in State of Ala., 941

F.2d 1428, 1437 (11th Cir. 1991) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)).




                                          8
              Case: 15-10866    Date Filed: 08/25/2016   Page: 9 of 23


                                         B.

      It is unlawful under Title VII for employers to discriminate against any

individual on account of the individual’s sex. 42 U.S.C. § 2000e-2(a)(1). Under

Title VII, an “employer” is defined as “a person engaged in an industry affecting

commerce who has fifteen or more employees . . . and any agent of such a person.”

42 U.S.C. § 2000e(b). A “person” includes “individuals, governments,

governmental agencies, [and] political subdivisions . . . .” 42 U.S.C. § 2000e(a).

Title VII defines an “employee” as “an individual employed by an employer[.]”

42 U.S.C. § 20003(f). As we have previously observed, “This definition does not

get us very far.” Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1243 (11th

Cir. 1998). The Supreme Court, however, has held that when a statute includes

such a “nominal definition” to define the term “employee,” Congress intended to

“describe the conventional master–servant relationship as understood by common-

law agency doctrine.” Clackamas Gastroenterology Assocs., P.C. v. Wells, 538

U.S. 440, 444-45 (2003) (quotation marks omitted). A plaintiff’s status as an

employee under Title VII is a question of federal, as opposed to state, law.

Calderon v. Martin Cty., 639 F.2d 271, 272-73 (5th Cir. 1981). Thus, an

employee’s status is determined by examining the language contained in Title VII,

existing federal case law, and the circumstances of the case. Id. at 273.




                                          9
             Case: 15-10866     Date Filed: 08/25/2016    Page: 10 of 23


      Likewise, the Equal Pay Act generally prohibits employers from paying

employees of the opposite sex different amounts for equal work on jobs that

require equal skill, effort, and responsibility, and that are performed under similar

working conditions. 29 U.S.C. § 206(d)(1). We have held that when evaluating

whether a defendant would qualify as an employer who is subject to the terms of

the Equal Pay Act, a court should consider among others, these basic factors:

whether the employment took place on the alleged employer’s premises; the degree

of control the putative employer exerted over the employees; and whether the

alleged employer had the power to fire, hire, or modify the terms and conditions of

employment. Welch v. Laney, 57 F.3d 1004, 1011 (11th Cir. 1995).

                                         III.

                                          A.

      The County argues at the outset that, regardless of the merits of Peppers’s

claim, the district court lacked jurisdiction to consider the matter because Peppers

filed an EEOC charge against the District Attorney’s Office and not against the

County itself. We have long recognized that “in the federal tandem, jurisdiction

takes precedence over the merits. Unless and until jurisdiction is found, both

appellate and trial courts should eschew substantive adjudication.” Belleri v.

United States, 712 F.3d 543, 547 (11th Cir. 2013) (alterations adopted) (quoting




                                          10
             Case: 15-10866    Date Filed: 08/25/2016    Page: 11 of 23


Opelika Nursing Home, Inc. v. Richardson, 448 F.2d 658, 667 (5th Cir. 1971)).

Thus, we are obliged first to consider our power to entertain the claim.

      Generally, only a party named in an EEOC charge can subsequently be

charged in a lawsuit filed in court under Title VII. Virgo v. Riviera Beach Assocs.,

Ltd., 30 F.3d 1350, 1358 (11th Cir. 1994). “This naming requirement serves to

notify the charged party of the allegations and allows the party an opportunity to

participate in conciliation and voluntarily comply with the requirements of Title

VII.” Id. Our courts liberally construe this requirement and, where the Act’s

purposes are fulfilled, a party not named in an EEOC charge may be subject to

federal court jurisdiction. Id. at 1358-59. In examining whether the Act’s

purposes have been met, we are required to examine several factors, including:

             (1) the similarity of interest between the named party and
             the unnamed party; (2) whether the plaintiff could have
             ascertained the identity of the unnamed party at the time
             the EEOC charge was filed; (3) whether the unnamed
             parties received adequate notice of the charges;
             (4) whether the unnamed parties had an adequate
             opportunity to participate in the reconciliation process;
             and (5) whether the unnamed party actually was
             prejudiced by its exclusion from the EEOC proceedings.

Id. We have treated the administrative exhaustion requirement as a “jurisdictional

prerequisite to filing a Title VII action.” Crawford v. Babbitt, 186 F.3d 1322, 1326

(11th Cir. 1999).




                                         11
             Case: 15-10866     Date Filed: 08/25/2016    Page: 12 of 23


      For starters, there is no dispute in this case that the County received

adequate notice of the charges. Anthony Hagler, the County’s human resources

director, testified that the County had received a copy of Peppers’s EEOC

complaint. Moreover, there is at least a similarity -- although not an identity -- of

interests between the County and the District Attorney’s Office on personnel

matters. Finally, the County was not stopped from participating in the EEOC’s

reconciliation process as a result of its failure to be named because -- based on the

EEOC’s quick turnaround of the charge -- even the District Attorney’s Office

(which had been named) was not afforded the opportunity to participate. The

County cannot show any prejudice it suffered as a result of Peppers’s failure to

name it in his EEOC claim. Both the district court and Court have jurisdiction to

entertain Peppers’s claim.

                                          B.

      Peppers argues, in turn, that the district court erroneously granted summary

judgment on the County’s behalf after concluding that the County was not

Peppers’s employer. Peppers claims that although he worked directly in the

District Attorney’s Office, the County acted as his “joint employer,” thus exposing

the County to liability and suit under the federal anti-discrimination laws. On this

record, we are unpersuaded.




                                          12
             Case: 15-10866     Date Filed: 08/25/2016    Page: 13 of 23


      A Title VII workplace discrimination claim can only be brought by an

employee against his employer. Llampallas, 163 F.3d at 1242; Virgo, 30 F.3d at

1359. Consistent with the remedial purposes of Title VII, the federal courts have

interpreted the term “employer” liberally. Virgo, 30 F.3d at 1359. Thus, in order

to decide whether an entity is a qualified employer, we have asked this basic

question: “who (or which entity) is in control of the fundamental aspects of the

employment relationship that gave rise to the claim.” Lyes v. City of Riviera

Beach, 166 F.3d 1332, 1345 (11th Cir. 1999) (en banc). An examination of this

question requires consideration of the totality of the employment relationship.

Welch, 57 F.3d at 1011 (citing Wirtz v. Lone Star Steel Co., 405 F.2d 668, 669-70

(5th Cir. 1968)). Among the basic factors we consider are these: (1) how much

control the alleged employer exerted on the employee, and (2) whether the alleged

employer had the power to hire, fire, or modify the terms and conditions of the

employee’s employment. Welch, 57 F.3d at 1011; Llampallas, 163 F.3d at 1243.

      Here, there is no dispute that Cobb County and the Cobb Judicial Circuit

District Attorney’s Office are legally distinct governmental entities. Indeed, as we

have noted, the position and general duties of district attorneys are created by the

Georgia state constitution. Ga. Const. art. VI, § 8, ¶ I(a). The County, likewise, is

created by the Georgia state constitution. Ga. Const. art. IX, § 9, ¶ I. Thus, the

District Attorney’s Office for the Cobb Judicial Circuit is a wholly distinct state


                                          13
             Case: 15-10866     Date Filed: 08/25/2016    Page: 14 of 23


office. Nor is there any dispute that, as a matter of Georgia law, the County lacked

the authority to supervise, hire, or fire employees of the district attorney. Ga.

Const. art. IX, § 2, ¶ I(c); Ga. Code Ann. § 15-18-20(b). Thus, the County only

possessed the power to approve the “manner and amount of compensation” for

employees that was set by the District Attorney. Ga. Code Ann. § 15-18-20(b).

Finally, there is no dispute that Peppers was hired and wholly supervised by the

District Attorney. This, then, would seem to end the inquiry.

      Peppers argues, however, that it is still possible to aggregate the County and

the District Attorney so that they can both be characterized as his joint employers.

Affording the term “employer” the liberal construction it is due, there are instances

where we have looked beyond the nominal independence of an entity and asked

“whether two or more ostensibly separate entities should be treated as a single,

integrated enterprise when determining whether a plaintiff’s ‘employer’ comes

within the coverage of Title VII.” Lyes, 166 F.3d at 1341. We have broadly

recognized three circumstances when this kind of aggregation may be possible:

             First, where two ostensibly separate entities are highly
             integrated with respect to ownership and operations, we
             may count them together under Title VII. This is the
             “single employer” or “integrated enterprise” test.
             Second, where two entities contract with each other for
             the performance of some task, and one company retains
             sufficient control over the terms and conditions of
             employment of the other company’s employees, we may
             treat the entities as “joint employers” and aggregate
             them. This is the “joint employer” test. Third, where an
                                          14
             Case: 15-10866     Date Filed: 08/25/2016    Page: 15 of 23


             employer delegates sufficient control of some traditional
             rights over employees to a third party, we may treat the
             third party as an agent of the employer and aggregate the
             two when counting employees.

Id. (internal quotation marks and citations omitted).

      In considering whether Cobb County and the Cobb Judicial Circuit District

Attorney are properly aggregated, we first look for guidance in our en banc opinion

in Lyes v. City of Riviera Beach, 166 F.3d 1332 (11th Cir. 1999), and its

examination of when governmental subdivisions may be aggregated under the

single-employer test. For one thing, we have held that “where a state legislative

body creates a public entity and declares it to be separate and distinct, that

declaration should be entitled to a significant degree of deference, amounting to a

presumption that the public entity is indeed separate and distinct for purposes of

Title VII.” Id. at 1344. If a “fact finder reasonably could conclude the plaintiff has

clearly overcome the presumption” that the entities are separate, then the entities

will be considered a single employer for purposes of Title VII. Id. at 1345. The

standard is an exacting one, however, and the presumption is only overcome with

strong evidence. Id. Lyes offered two ways to rebut the presumption against

aggregating separate government entities. Id. In the first place, a plaintiff may

rebut it by presenting evidence that a governmental entity was created or

maintained for the purpose of evading the federal employment discrimination laws.

Id. at 1344. Second, absent an evasive purpose, a plaintiff can offer evidence
                                          15
              Case: 15-10866     Date Filed: 08/25/2016     Page: 16 of 23


allowing a reasonable fact finder to conclude that the presumption is clearly

outweighed by “factors manifestly indicating that the public entities are so closely

interrelated with respect to control of the fundamental aspects of the employment

relationship that they should be counted together under Title VII.” Id. at 1345

(emphasis added). Relevant factors in this calculus include: centralized control of

operations; authority to hire, transfer, promote, discipline, or discharge; authority

to establish work schedules or direct assignments; and the obligation to pay the

plaintiff. Id. We also observed that “the source of a governmental entity’s funding

is a poor indication of whether it should be aggregated with another.” Id. at 1346

n.10.

        The reason for the presumption against aggregation where governmental

subdivisions are concerned is rooted in comity, federalism, and respect for a state’s

abilities to create and define its own institutions. As we explained, “We should not

brush aside a state’s own distinctions between its governmental subdivisions,

because even ostensibly formal distinctions are part of a government’s ability to

shape its own institutions within constitutional bounds, and we are obligated to

respect a state’s right to do so.” Id. at 1344. Because there are “few things closer

to the core of a state’s political being and its sovereignty than the authority and

right to define itself and its institutions in relation to each other,” id., we must act




                                            16
             Case: 15-10866     Date Filed: 08/25/2016    Page: 17 of 23


with particular care and hesitation when we are asked to override those distinctions

the state has adopted.

      Here, it is self-evident from the basic laws of the State of Georgia that Cobb

County is a distinct entity from the District Attorney’s Office, and there is no

argument that the Lyes standard for aggregating the two has been met. We have

also observed, albeit outside the context of employment discrimination, that

“Georgia district attorneys are paid by state funds, although the county or counties

within the district attorney’s judicial circuit may supplement their salaries.”

Owens v. Fulton Cty., 877 F.2d 947, 951 (11th Cir. 1989) (citing Ga. Code. Ann.

§ 15-18-10). Moreover, district attorneys serve a judicial district, not a specific

county. Id. In fact, the great majority of judicial circuits in Georgia are comprised

of more than one county. Id. That the Cobb Judicial Circuit’s boundaries are

coincidentally coterminous with Cobb County does not in any way lessen the fact

that the District Attorney’s Office is a state, not a county, office. We add that

Georgia statutory code expressly empowers the District Attorney to hire and

discharge personnel and to “define the duties and fix the title of any attorney or

other employee of the district attorney’s office.” Ga. Code. Ann. § 15-18-20(a).

Clearly, the presumption of separation applies. There is nothing in this record --

nor does Peppers argue that there is -- to support a conclusion that the separation

between the County and the District Attorney was created for the purpose of


                                          17
             Case: 15-10866      Date Filed: 08/25/2016    Page: 18 of 23


evading federal employment discrimination law, or that other factors manifestly

indicated that the two entities are so closely interrelated that they should be

considered as being one entity. See Lyes, 166 F.3d at 1345.

      Since Peppers cannot reasonably claim that the County and the District

Attorney ought to be considered a “single employer,” he argues that they acted as

“joint employers,” at least insofar as his compensation is concerned. “A ‘joint

employer’ relationship is different from, though sometimes confused with, a

‘single employer’ situation.” Virgo, 30 F.3d at 1359 n.6. We are not aware of any

case explicitly applying the Lyes framework to a “joint employer” analysis, as

opposed to the “single employer” context arising in that case. This is arguably a

meaningful distinction because in the context of a “single employer” finding, we

are essentially erasing a distinction that the state itself has recognized. But a “joint

employer” finding recognizes that separation, only to conclude that the two

separate entities collaborated to jointly employ an individual. Because it does not

completely disregard the state’s decision to separate its governmental subdivisions,

the concerns of comity and federalism are lessened in a “joint employer” finding.

That said, the concerns regarding comity and federalism do not completely vanish.

Indeed, even when considering whether two governmental subdivisions are joint

employers, we must remain mindful of the state’s expressed determination that the

agencies and subdivisions of government are divided and separated. Although the


                                           18
             Case: 15-10866    Date Filed: 08/25/2016    Page: 19 of 23


degree of deference set forth in Lyes need not be afforded, we are still well-advised

to act with care and circumspection before aggregating separate state actors as joint

employers.

      The test for determining whether two entities acted as joint employers is

relatively straightforward:

             The basis of the finding is simply that one employer
             while contracting in good faith with an otherwise
             independent company, has retained for itself sufficient
             control of the terms and conditions of employment of the
             employees who are employed by the other employer.
             Thus the joint employer concept recognizes that the
             business entities involved are in fact separate but that
             they share or co-determine those matters governing the
             essential terms and conditions of employment.

Virgo, 30 F.3d at 1360 (emphasis added) (quoting N.L.R.B. v. Browning–Ferris

Indus., 691 F.2d 1117, 1122 (3d Cir. 1982)). The Tenth Circuit has provided a

useful description of what it means to be a joint employer and how that differs

from being a single employer: “While the single employer test looks at the overall

relationships of the two entities, joint employer status is determined by focusing on

the entities’ relationships to a given employee or class of employees. The joint

employment relationship, in other words, is employee-specific.” Sandoval v. City

of Boulder, Colo., 388 F.3d 1312, 1324 (10th Cir. 2004). Thus, entities comprising

a “single employer” are the same for all purposes, while “joint employers” are the

same only for certain employees or classes of employees. Notably, the Tenth


                                         19
              Case: 15-10866     Date Filed: 08/25/2016     Page: 20 of 23


Circuit has described the focus as resting on the employee or class of employees,

as opposed to particular aspects of employment. This corresponds to our

conception of the inquiry as likewise being focused on the “total employment

situation.” See Welch, 57 F.3d at 1011.

      Peppers has not adduced any evidence to establish that the County and the

District Attorney acted as his joint employers with regard to his total employment

situation. Again, the County had no involvement in recruiting or hiring Peppers as

a criminal investigator, creating his job title, establishing his job responsibilities

and pay, regulating his work environment, or supervising him in any way. The

County’s involvement with investigators working in the District Attorney’s Office

was essentially to act as a paymaster -- its role consisted solely and entirely of

issuing paychecks, ensuring investigators received proper benefits, distributing

annual pay raises when requested and approved by the District Attorney, and

approving the District Attorney’s budget. The long and short of it is that the

District Attorney alone filled nearly all of the roles traditionally filled by an

employer. Indeed, Cobb County had no more control over the nature, power, and

functions of the investigators than it had the authority to determine which cases

and prosecutions the District Attorney’s Office ought to pursue. Thus, looking at a

“conventional master–servant relationship as understood by common-law agency

doctrine,” the signs point obviously (and solely) toward the District Attorney being


                                           20
             Case: 15-10866     Date Filed: 08/25/2016   Page: 21 of 23


Peppers’s employer. See Clackamas Gastroenterology Assocs., 538 U.S. at 445

(quotation marks omitted).

      Peppers argues, nevertheless, that the County was the entity “in control of

the fundamental aspects of the employment relationship that gave rise to the

claim,” and thus should be exposed to liability under Title VII because this is a

case centered on disparities in compensation. He says that he was paid from

County funds, with paychecks issued by the County, and that the County had

authority to approve the District Attorney’s budget, including individual salaries.

Even so, the County could not change Peppers’s salary unless the District Attorney

requested and recommended such a change. In fact, there was no evidence to

suggest that the County had authority to do anything with regard to Peppers’s

salary other than to approve or disapprove it. This is a far cry from co-determining

the essential terms and conditions of Peppers’s employment. Thus, it hardly

suggests that the County possessed joint authority over Peppers’s employment,

even in this narrow area.

      But, more fundamentally, Peppers’s joint employer argument founders

because the focal point of the inquiry is not which entity controlled the specific

aspect of the relationship giving rise to a discrimination claim, but rather which

entity or entities controlled the fundamental and essential aspects of the

employment relationship when taken as a whole. Whichever entity (or entities)


                                          21
              Case: 15-10866    Date Filed: 08/25/2016   Page: 22 of 23


predominantly controls the terms of the relationship may be found liable under

Title VII. Thus, the County’s role in approving Peppers’s compensation is not

dispositive. Moreover, recognizing two distinct governmental agencies or

subdivisions as joint employers for purposes of compensation, but not for the

purposes of hiring, firing, supervising, or anything else seems patently wrong.

Even a liberal reading of the term “employer” cannot encompass such an

analytically gerrymandered understanding. Peppers has failed to present a

sufficient evidential foundation to support the conclusion that the County acted as

his joint employer. Indeed, he has failed to present a material fact in dispute on

this point.

       Finally, Peppers makes much in his briefing of the County’s purported

admission that he was an employee of Cobb County. To be sure, Hagler, the

County’s human resources director, said that Peppers was a County employee. But

even reading the statement in the light most favorable to Peppers, it does not

sustain his claim when taken in context. Hagler’s “admissions” cannot reasonably

be read as demonstrating that the County was Peppers’s employer for the purposes

of federal anti-discrimination laws. Rather, he was speaking purely to whether

Peppers appeared on the County payroll and the related administrative filings that

are associated with that. He was not addressing whether, as a substantive matter,

the County was engaged in the classical kinds of activities that would render it an


                                         22
              Case: 15-10866      Date Filed: 08/25/2016      Page: 23 of 23


“employer” under Title VII or the Equal Pay Act. Indeed, at no point did Hagler

so much as suggest that the County had any control over hiring, firing, setting the

duties of, or supervising the work of Criminal Investigator Peppers.

       Quite simply, an examination of the entire record of Peppers’s employment

relationship establishes that Cobb County was not his employer even though it

provided paymaster, administrative, and budgetary functions for the District

Attorney’s Office. Nor can the County be aggregated with his actual employer to

support a federal anti-discrimination case under the joint-employer theory. The

district court properly granted final summary judgment to the County and denied

Peppers’s cross motion; accordingly, we affirm. 2

       AFFIRMED.




       2
        Since summary judgment has been properly entered for the County because it was not
Peppers’s employer, we need not, and do not, consider Peppers’s additional claim that, if the
County were his employer, he would be entitled to summary judgment.
                                             23